Citation Nr: 1528082	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a Board hearing in his December 2013 substantive appeal.  He withdrew his request for a Board hearing in a June 2014 statement in support of claim.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service at U-Tapao Air Force Base in Thailand.

2.  The Veteran has a current diagnosis of type II diabetes mellitus and ischemic heart disease.

3.  The medical evidence of record shows that the Veteran has a current diagnosis of peripheral neuropathy of the lower extremities related to his service-connected diabetes.




CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for type II diabetes mellitus as due to exposure to certain herbicide agents, to include Agent Orange, during active military service are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease as due to exposure to certain herbicide agents, to include Agent Orange, during active military service are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).

3.  Peripheral neuropathy of the lower extremities is caused by his service-connected type II diabetes mellitus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal with respect to the Veteran's service connection claims for type II diabetes mellitus, ischemic heart disease and peripheral neuropathy of the lower extremities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


II.  Criteria and Analysis

The Veteran contends that his type II diabetes and ischemic heart disease are due to exposure to herbicides during active military service.  He also claims that he has peripheral neuropathy of the lower extremities related to his diabetes.  Specifically, the Veteran asserts that he was exposed to herbicides when he landed and exited the airplane during a layover in the Republic of Vietnam on his way to Thailand and that he was exposed to herbicides while working near the perimeter as part of his duties while stationed at U-Tapao Air Force Base in Thailand.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to the Veteran's assertion that his diabetes and ischemic heart disease are due to herbicide exposure, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Type II diabetes mellitus and ischemic heart disease are listed under the diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).

In assessing the Veteran's service connection claim for diabetes and ischemic heart disease, the Board must first determine whether the veteran currently has the claimed disabilities.  A VA diabetes and ischemic heart disease questionnaire filled out by the Veteran's treating physician reveals that he has a current diagnosis of type II diabetes mellitus and ischemic heart disease.  His type II diabetes mellitus requires oral hypoglycemic agents and the Veteran's METs level was estimated to be greater than three, but not greater than five.  Thus, the evidence of record shows that the Veteran has a current diagnosis of type II diabetes mellitus and ischemic heart disease.

As was noted above, the Veteran claims he was exposed to Agent Orange in Vietnam when he travelled to Thailand and landed in Soc Trang, Vietnam, where he deplaned and stayed for 48 hours.  The RO has not been able to verify such presence in Vietnam.  The Veteran's personnel record does not show that the Veteran had in country service in the Republic of Vietnam or document a layover in Vietnam.  The RO sent a request through the Personnel Information Exchange System (PIES) in July 2013 to determine if the Veteran had service in Vietnam.  The RO received a response that they were unable to determine whether or not the Veteran service in the Republic of Vietnam.  Thus, the evidence of record does not verify that the Veteran had a layover in Vietnam.

With respect to the Veteran's allegation of exposure to herbicides while he was stationed in Thailand, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao Air Force Base.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her military occupational specialty, performance evaluations, or other credible evidence. 

In this case, the Veteran's service records show that he served in Thailand at U-Tapao Air Force Base for the United States Air Force from July 1970 to July 1971.  Accordingly, Agent Orange exposure may have occurred, depending on the nature and circumstances of his period of duty while stationed in Thailand.  

The Veteran contends that his military occupational specialist was communication center specialist and he worked in communications at U-Tapao in Thailand.  He explained that he was trained in communications and what was termed "end field work," which required him to lay and splice lines in order to restore communications.  He also noted that he was taught how to conduct "in field" repairs.  The Veteran asserted that while stationed at U-Tapao, he continually was required to leave the base and check the lines outside.  He also set up mobile antenna operations.  He indicated that some of this activity was on the perimeter of the base.  The Veteran's service personnel records show that his military occupational specialty while stationed at U-Tapao was communications center specialist and switchboard.  A performance report for the period from June 1970 to December 1970 shows that the Veteran's duty was chief telephone operator.  He assisted in controlling and directing operators in switchboard operations and procedures.  He trained newly assigned personnel.  He also directed the re-routing of traffic when normal circuits failed.  It was noted that the Veteran assumed additional duties and responsibilities to include training and he volunteered for alternate building custodian for the section.  The Veteran noted in a June 2014 statement that he directed the rerouting of traffic as part of his duties while stationed at U-Tapao.  He explained that this required him to leave the base and reroute cables, check for issues and repair them as needed in an effort to reestablish communications.  He also was required to set up mobile van sites on and off base.  The Veteran clarified that he worked as an alternate building custodian and the alternate buildings were located both on and off the base.  He was required to go to these buildings if there were field communication issues and he was required to correct the problems at the buildings in the field.  

The Veteran's descriptions are generally credible and consistent with the circumstances of his service, the evidence in his personnel record and the information made public by VA.  Under the ordinary meaning of the words, the evidence demonstrates that the Veteran served "near the perimeter" while at U-Tapao Air Force base in performing his duties.  Accordingly, as a factual matter, the Board finds that it is at least as likely as not that the Veteran was exposed to herbicide agents during his one-year tour of duty at U-Tapao Air Force base from July 1970 to July 1971. 

Based on the foregoing, the evidence shows that the Veteran was at least as likely as not exposed to herbicides during his period of service near the perimeter at U-Tapao Air Force Base in Thailand and that he currently has type II diabetes mellitus and ischemic heart disease.  As he requires an oral hypoglycemic agent for his diabetes and his METs were estimated to be greater than three, but not greater than five, the disabilities are manifested to a compensable level for VA purposes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 and 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  As noted above, type II diabetes mellitus and ischemic heart disease are presumed to be due to exposure to certain herbicide agents, if it has become manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, after affording the benefit of the doubt in favor of the Veteran under the specific facts of this case, entitlement to service connection for type II diabetes mellitus and ischemic heart disease is warranted.

In considering the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities, the Board notes that the Veteran has a current diagnosis of peripheral neuropathy of lower extremities.  See October 2012 and February 2013 VA treatment records.  As discussed in detail above, the Veteran is now in receipt of service connection for type II diabetes mellitus.

Regarding the issue of whether the Veteran's peripheral neuropathy of the bilateral lower extremities is secondary to his service-connected type II diabetes mellitus, the record contains two positive medical opinions.  An October 2012 VA treatment record shows that the physician determined that the Veteran has peripheral neuropathy from his type II diabetes mellitus.  A February 2013 VA treatment record reveals that the Veteran's symptoms of neuropathy in his feet began in approximately 2005.  He was diagnosed with type II diabetes mellitus with peripheral neuropathy.  There is nothing in the record to contradict these medical opinions.

In light of the above medical opinions, the evidence is at least in equipoise with respect to whether the Veteran's current peripheral neuropathy of the bilateral lower extremities is caused by his service-connected type II diabetes mellitus and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is warranted. 





ORDER

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.  


REMAND

Regarding the Veteran's service connection claim for erectile dysfunction as secondary to his service-connected disabilities, the Veteran was not provided with a VA examination.  His private treatment records indicate that he has a diagnosis of erectile dysfunction as he was prescribed Levitra.  See private treatment record dated in November 2006 and November 2011.  The Veteran is also service-connected for type II diabetes mellitus and ischemic heart disease.  Thus, the Veteran should be provided with a VA examination to determine if he has erectile dysfunction that is caused by or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal. After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his erectile dysfunction service connection claim.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) the Veteran has a current diagnosis of erectile dysfunction that is caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities. 

The examiner should provide an explanation for all conclusions reached.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


